Financial Statements LPBP Inc. October 31, 2008 AUDITORS’ REPORT To the Shareholders of LPBP Inc. We have audited the statements of financial position of LPBP Inc. (the “Company”) as of October 31, 2008 and 2007 and the statements of income and comprehensive income, retained earnings and cash flows for each of the years in the three-year period ended October 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at October 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three-year period ended October 31, 2008 in accordance with Canadian generally accepted accounting principles. /s/ Ernst & Young LLP Toronto, CanadaChartered Accountants February 18, 2009Licensed Public Accountants Statements of Financial Position As at October 31 [Thousands of Canadian dollars] (See Note 1: Basis of Presentation) 2008 2007 Assets Cash $ 1,471 $ 345 Prepaid expenses 50 54 Income taxes receivable 573 - Assets held in trust for the Company by MDS Inc. [note 3 and note 9] 107,017 162,917 Total assets $ 109,111 $ 163,316 Liabilities and Shareholders’ Equity Accounts payable and accrued liabilities [note 9] $ 61 $ 113 Income taxes payable - 49,379 Future tax liabilities - 8,250 61 57,742 Shareholders’ equity [note 4] Common shares – Class A - - Common shares – Class B 9,763 9,763 Retained earnings 99,287 95,811 109,050 105,574 Total liabilities and shareholders’ equity $ 109,111 $ 163,316 See accompanying notes On behalf of the Board of Directors: /s/ Edward E. McCormack /s/ Mitchell J. Kostuch EDWARD E. MCCORMACK Chairman of the Board and Director MITCHELL J. KOSTUCH Director Statements of Income and Comprehensive Income Years ended October 31 [Thousands of Canadian dollars, except for per share information] (See Note 1: Basis of Presentation) 2008 2007 2006 Equity in earnings of investee:[notes 3 & 6] – operations – gain on sale of operations $ - - $ 20,759 691,264 $ 71,412 - General and administration (429) (1,144) (1,040) Income/(loss) before income taxes and interest (429) 710,879 70,372 Interest income [note 9] 4,240 6,543 - Income before income taxes 3,811 717,422 70,372 Income tax expense – current [note 5] (8,585) (48,968) (2,595) Income tax recovery (expense) – future [note 5] 8,250 (15,525) Net income and comprehensive income $ 3,476 $ 652,929 $ 67,777 Earnings per share – basic and diluted [note 7] $ - $ 0.06 $ - See accompanying notes Statements of Retained Earnings Years ended October 31 [Thousands of Canadian dollars] (See Note 1: Basis of Presentation) 2008 2007 2006 Retained earnings, beginning of period $ 95,811 $ 44,483 $ 30,957 Net income and comprehensive income 3,476 652,929 67,777 Dividends paid [note 8] - Class A common shares - Class B non-voting shares - (615) - - (598,172) (54,251) Distribution on Class A common shares in excess of stated capital[note 8] - (2,814) - Retained earnings, end of period $ 99,287 $ 95,811 $ 44,483 See accompanying notes Statements of Cash Flows Years ended October 31 [Thousands of Canadian dollars] (See Note 1: Basis of Presentation) 2008 2007 2006 Operating activities Net income $ 3,476 $ 652,929 $ 67,777 Items not affecting current cash flows: Tax loss benefit realized - (62,404) (22,663) Future income tax expense (8,250) 78,157 25,387 Equity earnings of investee - (712,023) (71,412) (4,774) (43,341) (911) Changes in non-cash working capital balances relating to operations: Prepaid expenses 4 11 - Accounts payable and accrued liabilities (52) 12 - Income taxes payable/receivable, net (49,952) 49,132 47 (54,774) 5,814 (864) Investing activities Proceeds on disposal of Labs LP - 704,100 - Decrease (increase) in assets held in trust for the Company by MDS Inc. 55,900 (115,010) - Distribution received from MDS Lab Services LP - 20,243 68,530 55,900 609,333 68,830 Financing activities Return of share capital - (30,044) - Dividends paid - (598,787) (54,251) - (628,831) (54,251) Net increase (decrease) in cash position during the year 1,126 (13,684) 13,415 Cash position, beginning of year 345 14,029 614 Cash position, end of year $ 1,471 $ 345 $ 14,029 Cash income taxes paid $ 58,537 $ - $ - Cash interest paid $ - $ - $ - See accompanying notes Notes to Financial Statements [All amounts in thousands of Canadian dollars, except where noted] 1. Basis of Presentation (a) Effective May 1, 2004, LPBP Inc. (“LPBP” or “the Company” and which was previously named Hemosol Inc.) entered into an agreement with MDS Inc. (“MDS”) which resulted in a reorganization of the Company’s business (the “Blood Products Business”) and the Ontario clinical laboratories services business (“Labs LP”) of MDS pursuant to a plan of arrangement (the “Arrangement”) under Section 182 of the Business Corporations Act (Ontario).After the Arrangement, shareholders, other than MDS, hold 0.44% of the equity shares and 52.5% of the voting shares of the Company.MDS, a related party, holds 99.56% of the equity shares of the Company and 47.5% of the voting shares of the Company. Since the reorganization, the Company has not operated an active business.Instead, the Company held an approximate 7% limited partnership interest in Hemosol LP and a 99.99% limited partnership interest in Labs LP and, as a limited partner, was not active in the management of either partnership. The Company was entitled to share in the net income of each partnership in a proportion equal to its proportionate interest in each partnership. The Company was required to pay dividends to its shareholders based on distributions received from its investment in Labs LP, net of any expenses incurred directly by the Company in the course of operations. Since the Arrangement, the Company was able to benefit from significant tax losses, research and development pools and investment tax credits to offset taxes otherwise owing related to its interest in Labs LP. (b) During fiscal 2008 and 2007, the Company has adopted an unclassified balance sheet as at October 31, 2008 and 2007 whereby assets and liabilities are not distinguished between current and non-current.The Company believes that an unclassified balance sheet better reflects the nature of the Company’s operations. 2. Summary of Significant Accounting Policies The financial statements of LPBP have been prepared by management in accordance with Canadian generally accepted accounting principles (“GAAP”).Significant accounting policies are as follows: Financial instruments The Company has classified its cash as held-for-trading.Assets held in trust for the Company by MDS are classified as held-for-trading and measured at fair value.Accounts payable and accrued liabilities have been classified as other financial liabilities which are measured at amortized cost. Income taxes The Company follows the liability method of income tax allocation. Under this method, future tax assets and liabilities are determined based on differences between the financial reporting and tax basis of assets and liabilities and are measured using substantively enacted tax rates and laws that are expected to be in effect when the differences are expected to reverse. Use of estimates The preparation of financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Changes in accounting policies The
